Citation Nr: 0302008	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  93-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant had active duty for training in the United 
States Coast Guard from April to September 1967, and was in 
the Coast Guard reserves between October 1967 to August 1973.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the appellant's claim of entitlement 
to service connection for a psychiatric disorder.  The Board 
remanded this matter to the RO in June 1995, and a hearing 
was held there in August 1997.  In an August 1998 decision, 
the Board also denied this claim.  

Thereafter, the appellant appealed the August 1998 decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In September 1999, while the case 
was pending, VA's Office of General Counsel (OGC) and the 
appellant's attorney filed a joint motion (Motion) requesting 
that the Court vacate the Board's decision and remand it to 
the Board for, essentially, further development adjudication 
in accordance with the Motion.  In October 1999, the Court 
granted the Motion, vacated the Board's August 1998 decision 
and remanded the case to the Board.


FINDING OF FACT

The evidence does not demonstrate that the appellant suffers 
from a psychiatric disorder due to injury suffered while on 
inactive duty training or as a result an injury or disease 
incurred during or aggravated by his active duty for training 
service.  




CONCLUSION OF LAW

The appellant does not have a psychiatric disorder resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or such a disorder 
that was aggravated during such service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.6(d)(1), 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that during the course of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted and 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002)).

The new law and implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that during the course of the appeal, the 
appellant and his representative and/or attorney (prior to 
being represented by the above-listed attorney, the appellant 
was represented by a service organization) were provided with 
a statement of the case in April 1993, and various 
supplemental statements of the case, to include in October 
2002, wherein the above noted implementing regulations were 
provided.  As well, the appellant and his attorney were 
involved in some capacity in drafting the Motion; and they 
were aware of the subsequent Court order.  These documents 
provided more than adequate notification of the information 
necessary to substantiate the claim.  

Further, pursuant to the Motion and Court order, the Board 
remanded this matter in July 2000 for further development and 
subsequently the RO took the appropriate steps in attempting, 
among other things, to gather potentially relevant evidence, 
to include copies of deck logs from the USCG Courier, which 
were located and associated with the claims folder.  In 
addition, the RO attempted to obtain records of alleged 
psychiatric treatment received at Townsend's Inlet, New 
Jersey, in February 1973, to no apparent avail (records were 
received which included notations dated in or around February 
1973).  

Thus, the appellant has been advised of the evidence 
necessary to substantiate his claim and evidence relevant to 
the claim has been properly developed and/or appropriate 
attempts to develop same were made.  As such, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
deciding this claim.

The appellant and his representative contend, in substance, 
that the appellant suffers from a psychiatric disorder which 
had its onset during his military service.  As noted above, 
the appellant had active duty for training in the United 
States Coast Guard from April to September 1967, and was in 
the Coast Guard reserves between October 1967 to August 1973.

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.6(a) (2002) (emphasis added).  

In this case, the appellant's chief allegation (see his March 
1993 notice of disagreement, April 1993 substantive appeal, 
December 1993 VA Form 1-646, and the transcript of the RO 
hearing of August 1997) is that he suffered his first panic 
attack while on weekend training in the reserves at 
Townsend's Inlet, New Jersey, in February 1973, and that his 
current psychiatric disorder resulted from that incident.  
During the August 1997 hearing, the appellant presented 
testimony regarding the alleged first attack and noted that 
he was taken to a local hospital by his parents when he had 
the second attack later that evening because he thought he 
was having a heart attack.  The appellant further testified 
that his symptoms continued and worsened, and that he was 
ultimately diagnosed with anxiety neurosis in May 1973.

As noted above, attempts were made to confirm the alleged 
February 1973 panic attack, to no avail.  The Board does note 
that records from Haverford General Hospital have been 
associated with the claims folder and reflect that the 
appellant was admitted there in mid May 1973 complaining of 
attacks of uncontrolled anxiety for several months, and was 
diagnosed with acute, severe anxiety neurosis.  A past 
medical history of pneumonia as a child and a 
hemorrhoidectomy was noted in these records.  

The appellant was discharged from this facility about five 
days after being admitted, but was then admitted to 
Pennsylvania Hospital (the Institute) in late May 1973 with 
extreme anxiety.  Records from the Institute reflect that the 
appellant's past medical history was essentially negative 
except for pneumonia in his early youth, a hemorrhoidectomy 
at Haverford in 1971, and brief treatment for anxiety 
"within the recent years."

Records dated from September 1973 to March 1974, from 
Frederic j. Kwapien, M.D., have been associated with the 
claims folder and reflect that the appellant apparently 
reported that in February 1973, while having dinner a day 
after receiving dental treatment he felt like he was going to 
pass out.  The appellant described that he experienced 
palpitations, body numbness, and nervousness at that time and 
believed that he was having a heart attack.  Dr. Kwapien's 
records generally describe treatment received by the 
appellant for ongoing anxiety.

Additional post-service medical evidence includes a copy of 
an April 1991 letter from Roy G. Fitzgerald, M.D., who saw 
the appellant that month and indicated that he had 
reactivated a previous and adequately treated panic disorder 
in May 1990 subsequent to a motor vehicle accident.  Dr. 
Fitzgerald noted that the appellant's psychiatric history 
began eighteen or nineteen years ago with a spontaneous panic 
attack with cardiac palpitations, chest pain, dizziness, and 
difficulty breathing, and that the appellant was initially 
treated at the Institute.  No mention was made of the 
appellant's military service.  

In a December 1992 letter, Joseph DiGiacomo, M.D. related 
that he first saw the appellant in July 1990 to evaluate a 
previously controlled panic attack which had reactivated in 
May 1990 subsequent to a motor vehicle accident.  Dr. 
DiGiacomo noted that in February 1973 the appellant had 
experienced what seemed to be a heart attack while dining at 
his parents home, with symptoms including dizziness and an 
inability to breath, but that he was found to be physically 
normal.  He noted that the appellant continued to have these 
episodes, was admitted to the Institute, and was ultimately 
diagnosed with a panic disorder by Hyon Un, M.D.  Dr. Un's 
May 1989 record has been associated with the claims folder, 
and reflects that the appellant was diagnosed with a panic 
disorder and a depressive disorder, but does not mention the 
his military service.  

In a July 1993 letter, a VA examiner indicated that he 
treated the appellant in psychotherapy for several weeks in 
the mid 1980s, and that the appellant had his first panic 
attack in February 1973 while he was on Coast Guard reserve 
duty at Townsend's Inlet.  The examiner noted that since that 
time the appellant has experienced such attacks on a regular 
basis.

In an October 1995 letter, Dr. DiGiacomo reiterated that he 
first saw the appellant in July 1990 to evaluate a previously 
controlled panic attack which had reactivated in May 1990 
subsequent to the motor vehicle accident.  Dr. DiGiacomo 
again noted that in February 1973 the appellant had 
experienced what seemed to be a heart attack with symptoms 
including dizziness and an inability to breath, but that he 
was found to be physically normal.  

The Board notes that while the above-discussed evidence lends 
some support the contention that the appellant suffered from 
anxiety and/or a panic disorder in February 1973 (the Board 
does not concede, however, that such records confirm the 
alleged inactive duty training attack described - it is clear 
that the examiners who mentioned the attack were basing their 
statements on the history provided by the appellant), the 
bottom line is that when the appellant's anxiety and/or panic 
disorder was alleged to have began the appellant's service 
was characterized as inactive duty training.  As such, his 
claim based on this theory (i.e. that his psychiatric 
disorder began in February 1973) must be denied as a matter 
of law.

Specifically, and as noted in the applicable criteria cited 
above, service connection may be granted only for disability 
resulting from an injury sustained during a period of 
inactive duty training.  There are no laws or regulations 
which permit service connection for a disease (to include a 
psychiatric disorder) incurred during such service.  As the 
appellant has not alleged that an injury was incurred during 
a period of inactive duty training, the Board, by law and 
regulation, is prohibited from granting service connection 
for the appellant's psychiatric disorder to the extent that 
it is alleged to have been incurred in February 1973.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1997) (in cases such 
as this where the law is dispositive, the claim should be 
denied because of the absence of legal merit). 

The appellant has also alluded to possible psychiatric 
treatment received during his April to September 1967 active 
duty for training service (again, his chief contention is 
that a current disorder had its onset in February 1973 during 
inactive duty training).  In his original January 1992 claim, 
he noted that he suffered a panic attack in July 1967 while 
aboard the USCG Courier but that it was dismissed by doctors, 
who misdiagnosed depression, anxiety, and claustrophobia as 
hypertension.  In a September 1995 statement, the appellant 
related that he was seen during boot camp in April or May 
1967 for a rash and a strange feeling in his "mental 
state," but that the doctors could not determine what was 
causing his symptoms; and that he experienced strange 
feelings in his "mental state" (dull headache and 
nervousness) while aboard the USCG Courier from June to 
September 1967 and was treated with medication without 
benefit.   

While the evidence of record reveals that the appellant 
presented during his active duty for training service 
complaining of various ailments, there is no indication that 
he was ever treated for a psychiatric disorder or symptoms.  
In this regard, it is noted that he was seen in April 1967 
complaining of difficult bowel movements and nasal 
congestion, among other things; in May 1967 for a rash about 
the trunk and shoulders, at which time he was diagnosed with 
rubella secondary to a viral upper respiratory infection; in 
July 1967 for a cough; and in September 1967 for a laceration 
about the right thigh.  

In addition, the appellant was noted to be psychiatrically 
normal on examination in late July 1967, and on the report of 
medical history filled out in conjunction with this 
examination report he related that he had never suffered from 
nor currently suffered from depression or excessive worry, or 
nervous trouble of any sort.  Similar findings were noted on 
an examination report dated in early February 1972 and on a 
late January 1972 medical history report.  Furthermore, deck 
log records from the USCG Courier associated with the claims 
folder dated in July 1967 make no mention of the appellant.  

The Board points out that the post-service medical evidence, 
including the evidence discussed above, does not provide a 
medical link between any currently diagnosed psychiatric 
disorder and the appellant's active duty for training 
service.  Additional evidence includes a June 1996 letter 
from the same VA examiner who authored the July 1993 letter.  
In this more recent letter, the examiner simply notes (again) 
that he treated the appellant in the mid 1980s for panic 
attacks. 

The preponderance of the evidence does not demonstrate that 
the appellant suffers from a psychiatric disorder that had 
its onset during his active duty for training service.  To 
the extent that the appellant has stated otherwise, the Board 
points out that as he does not have the expertise to provide 
a medical opinion concerning the etiology of any such 
disorder, such contentions are entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

The appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

